Title: To James Madison from William Winston, Jr., 3 December 1808
From: Winston, William, Jr.
To: Madison, James



Dr. Sir
Washington December 3d. 1808

Wishing to take a trip to Europe but wishing not to go without Some business, I take the liberty of tendering my Services to the Executive of the United States, as the bearer of dispatches, or a messenger to any Court of Europe.  Should the Government confer this appointment upon me, I have with me sufficient testimonials of my probity and integrity; and I beg leave to assure them, through you, their confidence shall never be abused.
I should be glad to hear from you, this evening at Mr. Steele’s Hotel, whether there be a necessity for Sending a messenger? and if there be, I will then take the liberty of exhibiting my testimonials &c.  Very Respectfully, Yr. most Obt. & Very Humble Servant

Wm. O. Winston jr.

